DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 03/10/2021. Claims 1, 11, and 20 have been amended. Therefore, Claims 1-8, 10-18, and 20-22 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-8, 10-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, the claim(s) are directed to a process (a series of acts or steps) – see claim 11, a machine – see claim 1 (a concrete thing, consisting of parts, or of certain devices and combination of devices) and a manufacture – see claim 20 (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery).  Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claims 11 and 20 recites:
“aggregating data, wherein the data comprises a set of rules”, “using natural language processing, parsing the data to form the set of rules, each rule in the set of rules corresponding to a compliance obligation”, “parsing the set of rules to identify individual user requirements, wherein each requirement corresponds to a respective single text string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete requirement;”, “matching the single text string with additional strings of text received to automatically generate regulatory compliance information, wherein the regulatory compliance information includes system-generated summary text, instructional text, or compliance manual text corresponding to the additional strings of text matching the single text string”, “receiving, from a user, a first response to a first question that is stored”, “selecting one or more additional questions for presentation to the user based on the first response from the user”, “receiving one or more responses to the one or more additional questions”, “identifying relevant compliance data comprising portions of the regulatory compliance information matching the one or more received responses” 
The limitations as drafted under their broadest reasonable interpretation are directed toward the abstract idea of analyzing regulatory compliance information for a user and a series of steps the user follows to manage compliance obligations that match the analyzed regulatory compliance information, which describe commercial or legal interactions, including legal obligations, sales activities and behaviors, business relations and managing personal behavior or interactions between people as discussed in MPEP 2106.04 II Certain Methods of Organizing Human Activity. 

 As such, the limitations of claims 1, 11, and 20 fall within the certain methods of organizing human activity grouping because as claimed the limitations of aggregating, parsing, matching, selecting, and identifying involve steps for generating and managing regulatory compliance information for a user which describes a commercial or legal interaction process that organizes legal obligations for a user.  The limitations of receiving describe activities the user would perform to manage compliance obligations which encompasses managing personal behavior/relationships or interactions between people (such as social activities, teaching, and following rules or instructions) as discussed in MPEP 2106.04 II C Accordingly, claims 1, 11 and 20 recite an abstract idea.
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a system”, “a computer implemented method”, “one or more databases”, “an electronic device coupled with a display, the electronic device having memory storing one or more programs executable by the electronic device”,  “one or more external data sources”, “a taxonomy of laws and regulations”, “a first database of the one or more databases”, “a graphical user interface” – see claims 1 and 11, a non-transitory computer-readable storage medium – see claim 20 are tools to implement the abstract idea and do not render the claims patent eligible because the claims require no MPEP 2106.05 (f)
The other additional element of: “displaying, for the user, the relevant compliance data, including a calendar of scheduled tasks for the user, on a summary dashboard of the graphical user interface” adds insignificant extra solution activity to the judicial exception (i.e., data output) as discussed in MPEP 2106.05 (g)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.

The other additional element of: “displaying, for the user, the relevant compliance data, including a calendar of scheduled tasks for the user, on a summary dashboard of the graphical user interface” is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant.
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section lll(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known.
As discussed in MPEP 2106.05(d)(II), for example, the OIP Techs court decision indicates that “presenting] [offers] to potential customers” and “gathering . . . statistics generated during said testing about how the potential customers responded to 
8.	Claims 2-8, 10, 12-18, and 21-22 are dependent of claims 1, 11, and 20 include all the limitations of claims 1, 11, and 20.
Claims 2 and 12 further recite “retrieving data”, “aggregating the retrieved data” and “storing the series of strings of text corresponding to compliance regulations”, claims 4 and 14 further recite “generating a list of tasks” and “displaying the list of tasks”, claims 7 and 17 “monitoring the external data source and updating the stored series of strings of text, claims 8 and 18 further recite “automatically updating the summary of the compliance data for the user” all add insignificant extra solution to the judicial exception as discussed in MPEP 2106.05 (g). Further as discussed in MPEP 
Additionally, claims 3 and 13 further narrows the abstract idea by describing how the relevant compliance data is identified, claims 5 and 15 further narrow the abstract idea by describing which business requirements are applicable to the user,  claims 6 and 16 further narrow the abstract idea by describing how the series of strings may be parsed, claim 10 further narrows the abstract idea by describing business requirements for complying with federal regulatory obligations however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility, it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea. Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer, memory, and network as a tool, generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 11, and 20 since they fail to impose any meaningful limits on practicing the abstract idea.  are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 1-8, 10-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galligan Davila (2016/0203494) in view of Ghaisas (2015/0142682) in further view of Sadeh (2008/0281768)

With respect to claims 1, 11, and 20, Galligan Davila discloses 
a system, computer implemented method, and non-transitory computer-readable storage medium (Fig. 1: discloses a system that may be utilized to manage regulatory change for one or more lines of business within an enterprise.)
 comprising: 
one or more databases (¶ 0041, 0045: discloses a data storage or database configured for storing information and/or data.); 
an electronic device coupled with a display (¶ 0039: discloses a server in communication with a user dashboard.), the electronic device having memory storing one or more programs executable by the electronic device, the one or more programs including instructions for: 
aggregating data from one or more external data sources (¶ 0045-0046: discloses the system receives regulatory change data from one or more electronic feeds that monitor one or more issuing authorities.), 
wherein the data comprises a set of rules (¶ 0045-0046: discloses regulation change data is data containing or describing changes to existing laws, rules, regulations, as well as the identification of new laws, rules and regulations.); 
receiving, from a user via a graphical user interface, a first response to a first question that is stored at a first database of the one or more databases (¶ 0055, 0074: 
receiving, via the graphical user interface, one or more responses to the one or more additional questions (¶ 0055, 0074: discloses the system requires all questions within the questionnaire to be completed by the user); 
identifying relevant compliance data comprising portions of the regulatory compliance information matching the one or more received responses (¶ 0073-0074: discloses the user may reach compliance status determination based on the information provided in the regulatory change user interface, the answers to the impact assessment questions, and the user’s own knowledge and skill regarding the line of business being analyzed.); and 
displaying, for the user, the relevant compliance data, including a calendar of scheduled compliance tasks for the user, on a summary dashboard of the graphical user interface. (¶ 0058, 0067, 0074-0076: discloses the system provides a display of a compliance action plan interface including a title, an action step list, and an impact assessment section.  The action step list may be organized with a target date column which is the data set by the system or user by which the action step should be completed in order for compliance action to be completed by or before the regulatory change goes into effect.)
The Galligan Davila reference does not explicitly disclose the following limitations.
However, Ghaisas which is pertinent in art to the claimed invention is related to automated interpretation of legal regulations. (¶ 0001)

parsing the set of rules to identify individual user requirements (¶ 0009, 0015, 0045-0046, 0062-0063, 0067: discloses facilitating regulatory compliance by interpreting the legal regulations in terms of implementation specifics that software developers understand and can use while building Information Technology systems…deconstructing the legal regulations by parsing them and then matching the rule intent patterns against the parsed legal regulation), 
wherein each requirement corresponds to a respective single text string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete requirement (¶ 0009, 0015, 0045-0046, 0062-0063, 0067: discloses the system identifies different intents corresponding to the different deconstructed legal regulations);
using a taxonomy of laws and regulations, matching each single text string with additional strings of text received from the one or more external data sources to automatically generate regulatory compliance information (¶ 0025-0027, 0036, 0070: discloses the deconstructed legal regulations may then be compared with regulations pre-stored in the computer interpretable repository to identify a closet possible interpretation...the system may also interpret new legal regulations based on the 
wherein the regulatory compliance information includes system-generated summary text, instructional text, or compliance manual text corresponding to the additional strings of text matching the respective single text string; (¶ 0025-0027: discloses traces between legal regulatory statements and software requirements may also be identified…traces not only associate relevant legal regulations with software requirements they also annotate interpretations of these relevant legal regulations along with the software requirements.) 
As taught by Ghaisas in at least ¶ 0009-0017 organizations face a challenge of determining applicable laws, understanding interdependencies of domain and jurisdiction, extraction of legal requirements, validation of the extracted requirements for consistency and compliance, interpretation of validated requirements in software adaptable requisites and implementation of legal requirements. ¶ 0045-0046, 0062-0063, 0067 teach the system may analyze plurality of legal regulations to make them automatically interpretable.  The system may receive multiple legal regulations from one or more sources and deconstruct the legal regulations in terms of rule intents, rule intent patterns, etc. As such the problem being solved involves the interpretation of the legal regulations which allows software developers to understand to what such legal requirements imply in terms of building compliant systems.  Similarly, as taught by Galligan Davila in at least ¶ 0001 achieving and maintaining compliance with laws, rules, and regulations can be challenging for enterprises with multiple lines of business, 
 Accordingly, the prior art references teach all of the claimed elements. The combination of the known elements is achieved by known methods of receiving regulatory change data and the parsing the data to identify compliance obligation applicable to a user.  Furthermore, all of the claimed elements would continue to operate in the same manner. Therefore, the results would have been predictable to one of ordinary skill in the art. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Galligan Davila with the ability to deconstruct legal regulations and make them automatically interpretable, as taught by Ghaisas as being no more than the predictable use of prior art elements according to their established functions.
The combination of Galligan Davila and Ghaisas does not explicitly disclose the following limitation.
However, Sadeh which is pertinent in art to the claimed invention is related to conducting a compliance audit. (¶ 0002)
selecting one or more additional questions for presentation to the user based on the first response from the user (¶ 0049, 0108: discloses the answer to the question is used to select a further question.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Galligan Davila and Ghaisas, to include the ability to select one or more additional questions for presentation to the user based on the first response from the user, as taught by Sadeh to achieve the claimed invention. As disclosed by Sadeh, the motivation for the combination would have been to determine the last question to be presented which applies specific requirements imposed by laws, regulations, standards, and rules. (¶ 0003-0004, 0049, 0108)

With respect to claims 2 and 12, the combination of Galligan Davila, Ghaisas, and Sadeh discloses the system and method, the one or more programs further including instructions for: 
retrieving data from the one or more external data sources and aggregating the retrieved data as the series of strings of text corresponding to compliance regulations (¶ 0045: Galligan Davila discloses the system receives regulatory change data from one or more electronic feeds, the electronic feeds monitor one or more issuing authorities.); and storing the series of strings of text corresponding to compliance regulations in the one or more databases. (¶ 0045: Galligan Davila discloses the feed is one or more databases that store regulatory change data.)

With respect to claims 3 and 13, the combination of Galligan Davila, Ghaisas, and Sadeh discloses the system and method, 
wherein the determining the summary of compliance data comprises using the one or more responses to the one or more questions to identify subsets of the stored series of strings of text corresponding to compliance regulations for the user. (¶ 0073-0074: Galligan Davila discloses the user may reach compliance status determination based on the information provided in the regulatory change user interface, the answers to the impact assessment questions, and the user’s own knowledge and skill regarding the line of business being analyzed.)

With respect to claims 4 and 14, the combination of Galligan Davila, Ghaisas, and Sadeh discloses the system and method, the one or more programs further including instructions for: 
generating, based on the one or more responses to the one or more questions, a list of tasks that the user must complete to comply with regulatory obligations (¶ 0058, 0067, 0074-0075: Galligan Davila discloses a display of the compliance action plan interface. The action step list may be populated with every action step that comprises the compliance action plan.); and displaying the list of tasks to the user on the display. (¶ 0058, 0067, 0074-0075: Galligan Davila discloses the action step list may be populated with every action step that comprises the compliance action plan)

With respect to claims 5 and 15, the combination of Galligan Davila, Ghaisas, and Sadeh discloses the system and method, 


With respect to claims 6 and 16, the combination of Galligan Davila, Ghaisas, and Sadeh discloses the system and method, wherein 
parsing the series of strings of text (¶ 0046-0051: Ghaisas discloses the system may deconstruct the legal regulations in terms of rule intents, rule intent patterns, legal registers, and regulatory adjuvants)  comprises: 
a first level of parsing the series of strings of text into one or more categories of data (¶ 0046-0051: Ghaisas discloses the deconstructing module may identify four types of regulatory adjuvants…an amendment adjuvant), 
a second level of parsing the one or more categories of data into one or more modules of data (¶ 0046-0051: Ghaisas discloses the deconstructing module may identify four types of regulatory adjuvants…an applicability adjuvant), 

a fourth level of parsing the one or more subjects into one or more rules (¶ 0046-0051: Ghaisas discloses the deconstructing module may identify four types of regulatory adjuvants…a reference adjuvant); and the generated set of rules comprises the one or more rules from the fourth level of parsing. (¶ 0046-0052: Ghaisas discloses deconstructing the legal regulations to identify applicable rule intents and rule adjuvants.)

With respect to claims 7 and 17, the combination of Galligan Davila, Ghaisas, and Sadeh discloses the system and method, wherein retrieving the data from an external data source of the one or more external data sources comprises: 
monitoring the external data source (¶ 0043-0046: Galligan Davila discloses the monitoring application receives information about a regulatory change from one or more electronic feeds.), and 
updating the stored series of strings of text when the external source updates the retrieved data. (¶ 0043-0049: Galligan Davila discloses when a regulatory change is discovered the feed may pull the regulatory data and communicate the regulatory change data to the network in real time.  The system allows an enterprise to constantly update and maintain its regulatory inventories with the most up-to-date regulatory change data available.)

With respect to claims 8 and 18, the combination of Galligan Davila, Ghaisas, and Sadeh discloses the system and method, the one or more programs further including instructions for: 
automatically updating the summary of the compliance data for the user when the external data source updates the retrieved data. (¶ 0045, 0051, 0056: Galligan Davila discloses the system communicates the regulatory change for the affected regulatory inventory to the user’s dashboard.)

With respect to claim 10, the combination of Galligan Davila, Ghaisas, and Sadeh discloses the system of claim 1, 
wherein the series of strings of text corresponding to compliance regulations describes business requirements for complying with federal regulatory obligations. (¶ 0037, 0045-0047: Galligan Davila discloses the regulatory change data may be a change to existing laws, rules, and regulations or the identification of new laws, rules, and regulations…each line of business including federal banks require a unique regulatory compliance review.)  

With respect to claims 21 and 22, the combination of Galligan Davila, Ghaisas, and Sadeh discloses the system and method further comprising instructions for determining whether the regulatory compliance information is associated with the one or more received responses by performing natural language processing on the set of rules (¶ 0009, 0046: Ghaisas discloses the system facilitates regulatory compliance by interpreting the legal regulations in terms of implementation specifics that software 

Response to Arguments
12.	Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “Similar to Example 37, the amended claims do not recite a judicial exception because these steps “require[] action by a processor that cannot be practically applied in the mind.” In particular, at least the following two claim features cannot be performed in the human mind” The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive because Applicant merely restates the limitations of (1) receiving, from a user via a graphical user interface, a first response to a first question that is stored at a first database of the one or more databases; and (2) displaying, for the user, the relevant compliance data, including a calendar of scheduled compliance tasks for the user, on a summary dashboard of the graphical user interface asserts there the steps cannot be practically applied in the human mind in accordance with Example 37. However, the remarks do not make the 

Applicant further argues “If the phrase “practical application” in the 2019 Guidance is interpreted in any normal way, the claims of the present application certainly qualify as a practical application. In particular, the claims require a specific set of steps for determining and displaying “relevant compliance data on the display for the user.” This practical application identifies specific actions that users need to take to be compliant with laws, and many users are paying the Applicant to use this practical claimed invention every day.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the specificity of the presently recited techniques is insufficient to establish patent eligibility.  As discussed in MPEP 2106.05 (f) the limitations invoke computers or other machinery merely as a tool to perform an existing process such as generate regulatory compliance data and related information. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. For these reasons, the rejections are being maintained.

Applicant further argues “By claiming the use of a taxonomy to generate additional strings, using back and forth questions to clarify what regulations are relevant to a user’s business, and displaying the compliance data in a dashboard, the Applicant has limited the universe of the alleged abstract idea to a much smaller subset. This “imposes a meaningful limit on the judicial exception,” so the claims are not directed to the alleged abstract idea.”  The Examiner respectfully disagrees.
 	The Examiner finds the response unpersuasive and maintains these elements do not confer patent eligibility.  The mere presence of a taxonomy and/or a dashboard does not necessarily indicate a technical solution. The courts have previously explained the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 , 1256 (Fed. Cir. 2014).  Thus, while the claimed invention may in fact require that the claimed data relate to activities that are executed in the computer environment, limiting the claims to the computer field does not alone transform them into a patent-eligible application. For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Like the claims at issue in Core Wireless, the pending claims relate to an improved user interface that "display[s] the relevant compliance data on a summary dashboard via the graphic user interface on the display for the user." As explained at paragraph 10 of the published application, the claimed "user interface and dashboard provide[] a central hub where company representative and team members can log on, view outstanding tasks and the progress of those tasks in order to manage the workflow environment, as well as receive valuable information about regulatory issues that may affect their company and the steps needed to be taken to comply with those regulations." The specific way of "identifying relevant compliance data" recited in the pending claims permits a limited set of information to be displayed to the user, providing an improved user interface for computing devices. The claims are thus patent-eligible.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts Applicant’s specification states in ¶ 0010:
In another aspect of the system, the system implements a graphical user interface that displays, in real-time, a dashboard of the most recent regulatory compliance information tailored to that company and its business operations and allows the company to view tasks identified by the system that need to be completed in order to comply with one or more regulations. The dashboard also provides a number of graphical elements that provide summaries of the number of regulatory bodies, modules, rules, requirements, and users associated with the company, as well as recent activity that users have undertaken using the system tools. In some embodiments, the dashboard further displays recent alert activity and provides access to new documents that have been published related to the regulations and requirements that the system identifies as being implicated by the business's operational data. In this way, user interface and dashboard provides a central hub where company representative and team members can log on, view outstanding tasks and the progress of those tasks in order to manage the workflow environment, as well as receive valuable information about regulatory issues that may affect their company and the steps needed to be taken to comply with those regulations.
	As discussed in the Applicant’s specification above which makes it clear this invention uses a graphical user interface and a dashboard to help company representatives and members manage regulatory issues.  There are no improvements to computer functionality recited in the specification/claims nor does the claimed 

With Respect to Rejections Under 35 USC 103
Applicant argues “The Office Action pointed out that Davila and Sadeh do not describe the claimed "parsing the set of rules to identify a requirement for a user, wherein the requirement corresponds to a single text string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text." Office Action at p. 13. The Applicant has further clarified this phrase, replacing the last portion with "without creating an incomplete requirement." This feature is also missing from Ghaisas. Instead of breaking down rules into "a basic pattern of language that cannot be broken down further without creating an incomplete requirement," paragraphs 20 and 46 of Ghaisas describe "atomic constraints" and "rule intents." Ghaisas explains that "a rule intent can be understood as an atomic constraint embedded in a natural language of the legal regulation. For example a legal regulation may include constraints, such as actors, temporal constraints, and threshold values. Such constraints may be identified as rule intents of that legal regulation." Ghasisas, 46. A "constraint" does not specify a complete requirement, so it is explicitly excluded by the amended claim language. In Ghasisas, "rule intent patterns" of an "atomic constraint" involve POS tags that 
represent "known syntactic" elements of isolated components, such as "Proper noun, modal, verb-base form, verb-past participle, cardinal number, and noun," and do not correspond to the claimed "a single text string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete requirement."  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the Ghasisas reference teaches ¶ 0009, 0015, 0045-0046, 0062-0063, 0067, facilitating regulatory compliance by interpreting the legal regulations in terms of implementation specifics that software developers understand and can use while building Information Technology systems…deconstructing the legal regulations by parsing them and identifying intents corresponding to the different deconstructed legal regulations.
	In Applicant’s specification ¶ 0045 recites for example, it will represent a system operation that parses the data to generate a "Requirement." This step is the step in which a "rule" has its language parsed, and it is broken down into a single string. For example, each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text.  In some embodiments, each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement.
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629